 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                                  Case No.: 2:18-cv-00862-MMD-NJK
11
                  Plaintiff(s),                                           Order
12
     v.
13
     CAESARS ENTERTAINMENT
14   CORPORATION,
15                Defendant(s).
16            Pursuant to Local Patent Rule 1-19(a), the Court SETS the following pre-claim
17 construction settlement conferences:
18        •   18-cv-862 parties: 9:30 a.m. on September 23, 2019 1
19        •   18-cv-864 parties: 1:30 p.m. on September 23, 2019
20        •   18-cv-865 parties: 9:30 a.m. on September 24, 2019
21        •   18-cv-867 parties: 1:30 p.m. on September 24, 2019
22        •   18-cv-868 parties: 9:30 a.m. on September 25, 2019
23 The conferences will be in the chambers of the undersigned Magistrate Judge, Fourth Floor, Lloyd
24 D. George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada.
25            Unless ordered otherwise, the following individual(s) are required to be present in
26 person for the duration of the settlement conference:
27            1
             While some Defendants share the same attorneys, it is not clear that it would be effective
28 to have consolidated settlement conferences with multiple Defendants. Nothing herein prevents
   the parties from filing a stipulation seeking one or more consolidated settlement conferences.
                                                     1
 1         1.     All counsel of record who will be participating in the trial;
 2         2.     All parties appearing pro se;
 3         3.     All individual parties;
 4         4.     In the case of non-individual parties, an officer or representative with binding
 5         authority to settle this matter up to the full amount of the claim or last demand made; and
 6         5.     If any party is subject to coverage by an insurance carrier, then a representative of
 7         the insurance carrier with authority to settle this matter up to the full amount of the claim
 8         or last demand. 2
 9 Any request for an exception to the above personal attendance requirements must be filed
10 and served on all parties within seven (7) days of the issuance of this order. Such a request
11 will be strictly scrutinized for a showing of compelling justification.
12                     PREPARATION FOR SETTLEMENT CONFERENCE
13         In preparation for the settlement conference, each party shall submit a confidential
14 settlement conference statement for in camera review. The statement shall contain the following:
15         1.     A brief statement of the nature of the action.
16         2.     The names of the people who will attend the settlement conference.
17         3.     A concise summary of the evidence that supports your theory of the case, including
18         the names of individuals disclosed pursuant to Rule 26(a)(1)(A)(i), the Rule
19         26(a)(1)(A)(iii) computation of damages, and the Rule 26(a)(1)(A)(iv) insurance
20         information. You must provide all information which documents or supports your damages
21         claims. Copies of medical records or treatment records need not be submitted but, rather,
22         shall be provided in a table or summary format.
23         4.     Attachment of any documents or exhibits that are relevant to key factual or legal
24         issues, including selected pages from deposition transcripts or responses to discovery
25         requests.
26
27
           2
             Settlement conferences are closed to the public. Non-parties, including family members,
28 are not permitted to attend.

                                                    2
 1         5.      Analysis of the key issues involved in the litigation. The analysis must include a
 2         discussion of the strongest points in your case, both legal and factual, and a frank discussion
 3         of the weakest points as well. The Court expects you to present a thorough analysis of the
 4         key issues and candid evaluation of the merits of your case.
 5         6.      Identification and explanation of any obstacles to settlement, e.g. medical liens,
 6         statutory caps, or motions pending before the Court.
 7         7.      The history of settlement discussions, if any, which have occurred in this case.
 8         Provide any demands, offers, or offers of judgment that have been made and, if applicable,
 9         the reasons they have been rejected. Attach a copy of all settlement correspondence,
10         including all written demands or offers and responses thereto.
11         8.      The initial settlement proposal that will be presented at the settlement conference
12         with a justification for any monetary amount. The proposal must include any non-
13         monetary settlement terms that will be presented.
14         The settlement conference statements shall be submitted separately for each Defendant and
15 separately by Plaintiff as to each Defendant, in an envelope marked “Confidential,” directly to the
16 undersigned’s box in the Clerk’s Office not later than 3:00 p.m. on September 10, 2019. DO
17 NOT SERVE A COPY ON OPPOSING COUNSEL.
18         The purpose of the settlement statement is to assist the undersigned Magistrate Judge in
19 preparing for and conducting the settlement conference. In order to facilitate a meaningful
20 conference, your utmost candor in responding to all of the above-listed questions is required. The
21 settlement conference statement will remain confidential. If this case does not settle, the
22 settlement conference statement will not be disclosed to the judge who ultimately presides over
23 the trial. Each statement will be securely maintained in my chambers, and will be destroyed
24 following the conference.
25         In addition to the above requirements, the parties and counsel must be substantially
26 prepared to meaningfully participate in the Settlement Conference in good faith.
27
28

                                                     3
 1      FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
 2 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO
 3 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
 4      IT IS SO ORDERED.
 5      Dated: June 18, 2019
 6                                          ______________________________
                                            Nancy J. Koppe
 7                                          United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   4
